Opinion issued September 29, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-14-00978-CR
                           ———————————
                     MARCUS RAY BORTLE, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1430563


                         MEMORANDUM OPINION

      Appellant, Marcus Ray Bortle, pleaded guilty to the third-degree felony

offense of intoxicated assault with vehicle—serious bodily injury, with the agreed

recommendation that he receive five years’ confinement. See TEX. PENAL CODE

ANN. §§ 49.07(a)(1), (c) (West Supp. 2014). On October 8, 2014, the trial court
assessed appellant’s punishment at five years’ confinement, in accordance with the

terms of his plea bargain with the State. The trial court certified that this is a plea-

bargained case and that appellant has no right of appeal. Nevertheless, appellant

timely filed a pro se notice of appeal, acknowledging that his punishment did not

exceed the punishment recommended by the State and agreed to by appellant, but

contending that his guilty plea was involuntary due to alleged ineffective assistance

of trial counsel. The trial court appointed appellate counsel for appellant, who

filed a letter with the Clerk of this Court informing the Court that the trial court’s

certification indicates that this is a plea-bargained case and appellant has no right

of appeal. We dismiss this appeal for want of jurisdiction.

      In a plea-bargain case—where a defendant pleaded guilty and the

punishment did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant—as here, a defendant may only appeal those matters

that were raised by written motion filed and ruled on before trial or after getting the

trial court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. § 44.02 (West

Supp. 2014); TEX. R. APP. P. 25.2(a)(2). To the extent appellant contends that his

plea was involuntary, the Court of Criminal Appeals has held that the voluntariness

of a guilty plea may not be contested on direct appeal following a plea-bargain

agreement. See Woods v. State, 108 S.W.3d 314, 316 & n.6 (Tex. Crim. App.

2003); Cooper v. State, 45 S.W.3d 77, 81, 83 (Tex. Crim. App. 2001).


                                           2
      An appeal must be dismissed if a certification showing that the defendant

has the right of appeal has not been made part of the record. TEX. R. APP. P.

25.2(d); see Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). The

trial court’s certification, which is included in the clerk’s record, states that this is a

plea-bargain case and that appellant has no right of appeal. See TEX. R. APP. P.

25.2(a)(2), (d).

      Here, the clerk’s record contains plea admonishment papers indicating that

appellant waived his right to have the court reporter record his plea. The clerk’s

record also contains a plea information sheet, waiver of constitutional rights,

agreement to stipulate, and judicial confession indicating that appellant pleaded

guilty to the charged offense in exchange for the State’s agreement to recommend

that he receive five years’ confinement, and the standard waiver of his right of

appeal if the trial court accepted the plea-bargain agreement. The judgment of

conviction in the clerk’s record reflects that the trial court accepted the agreement

because it assessed appellant’s punishment at five years’ confinement at

sentencing. See TEX. R. APP. P. 25.2(a)(2). Thus, the record supports the trial

court’s certification that this is a plea-bargain case and the trial court did not give

its permission to appeal. See Dears, 154 S.W.3d at 615.

      Because appellant has no right of appeal in this plea-bargain case, we must

dismiss this appeal without further action. See Menefee v. State, 287 S.W.3d 9, 12


                                            3
n.12 (Tex. Crim. App. 2009); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim.

App. 2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a), must dismiss

a prohibited appeal without further action, regardless of the basis for the appeal.”);

see also Greenwell v. Court of Appeals for Thirteenth Judicial Dist., 159 S.W.3d
645, 649 (Tex. Crim. App. 2005) (explaining purpose of certification requirements

is to resolve cases that have no right of appeal quickly without expense of

appointing appellate counsel, preparing reporter’s record or preparing appellate

brief).

                                   CONCLUSION

          Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Massengale, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           4